Citation Nr: 1024244	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus, type II prior to 
December 31, 2008, and entitlement to a disability in excess 
of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied entitlement to an 
increased disability rating for the service-connected 
diabetes mellitus, type II, currently rated as 20 percent 
disabling.  

Service connection for diabetes mellitus, type II was 
initially established pursuant to a July 2003 rating 
decision, which assigned an initial 20 percent rating, 
effective from February 14, 2003.  In February 2008, the 
Veteran filed his claim for an increased rating and the 
October 2008 decision denied the claim.  

During the pendency of the appeal, however, the RO issued 
another rating decision in April 2010 that granted an 
increased rating to 40 percent for the service-connected 
diabetes mellitus, type II, effective from December 31, 2008.  
As this partial increase award is not a complete grant of 
benefits, the issue remains in appellate status and is now 
characterized as shown on the cover page of this decision.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The April 2010 
rating decision also awarded separate grants of service 
connection for peripheral neuropathy of the right lower 
extremity and the left lower extremity, secondary to the 
service-connected diabetes mellitus, type II, and assigned 20 
percent ratings for each extremity, effective from May 19, 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.









REMAND

In his VA Form 9, substantive appeal to the Board, the 
Veteran requested to appear for a personal hearing before a 
Veterans Law Judge sitting at the RO.  The claims file was 
inadvertently transferred to the Board before the requested 
hearing was scheduled.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the Veteran to be scheduled 
for a personal hearing at the RO before a Veterans Law Judge.  
Before scheduling the hearing, the RO should notify the 
Veteran of his option to participate in a video conference 
hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to 
appear for a video conference hearing in 
lieu of an in-person hearing before a 
Veterans Law Judge at the RO.  Then, 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO should 
notify the Veteran, at the correct 
address of record, and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


